DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 31, 32, 35-44, 54, 56 and 58) in the reply filed on 10/20/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Restriction Requirement is made Final.
Claims 31-59 are currently pending.

Claims 33-34, 45-53, 57 and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2020.

Claims 31, 32, 35-44, 54, 56 and 58 have been examined on their merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 39, 43, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "high production" and “low production” in claims 37 and 39 are relative terms which render the claims indefinite.  The terms "high production" and “low production” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "substantially" in claim 43 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31, 32, 35-44, 54, 56 and 58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more.
In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), which can be found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), the following analysis of the claims is made:
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.
Regarding claim 31: The claim is directed to a cultured human functional corneal endothelial cell capable of eliciting a human corneal endothelial functional property when infused into an anterior chamber of human eyes, wherein the cell expresses antigens having CD166+, CD133- and CD44- to CD44 weakly + phenotypes.
Dependent claims 32, 35-44, 54, 56 and 58 are drawn to limitations of intended use, markers and functional properties that are inherent to the cells.

The claim is directed to a composition, which is a statutory category of invention (Step 1: YES).

Thus, the claim is not considered markedly different than natural human skin, the claim is considered to read on a product of nature judicial exception (Step 2A, Prong 1: YES).
The claim does not integrate the product into a practical application because the claim is to the product human functional corneal endothelial cells, per se, not a method of use. (Step 2A, Prong 2: NO).
The claim does not recite any elements in addition to judicial exception, so there are no additional elements that add significantly more to the judicial exception (Step 2B: NO).
The claim is patent ineligible.
Regarding claims 32, 35-44, 54, 56 and 58: None of the features/limitations of claims 32, 35-44, 54, 56 and 58 represent significant structural or physical differences between the claimed product and natural human functional corneal endothelial cells. None of claims 32, 35-44, 54, 56 and 58 are patent eligible.
On balance the relevant factors weigh against eligibility and claims do not qualify as eligible subject matter under 35 U.S.C. § 101.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 31, 32, 35-44, 54, 56, and 58 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Koizumi (WO 2015/016371 published 2/5/2015-from IDS filed 11/26/2018-using US 2016/0266114 as translation-also from IDS filed 11/26/2018).
Regarding claims 31-32, Koizumi teach a cell population of normal human functional corneal endothelial cell that is positive for CD 166 and is in contrast to transformed corneal endothelial cells which express CD133 and CD44 (page 6 para 114, page 20, para 243-244), thus deemed to be negative for CD133 and CD44. This cell population is deemed a normal corneal endothelial cell population and is thus 
Regarding claims 35-36, Koizumi teach wherein barrier function ZO-1 positive and pumping function Na+/K+ ATPase indicate normal function of the corneal endothelial cells (Page 28, para 336-337).
Regarding claim 38, Koizumi teach wherein transformed human corneal cells express CD90 in contrast to normal human corneal endothelial cells and therefore the normal cells are deemed to be negative for CD90 (page 26, Example 1, Table 1-2, para 314-315).
Regarding claim 44, Koizumi teach wherein their normal human corneal endothelial cells are suitable for use as pharmaceuticals (page 29, para 341).
Regarding claims 37, 39-43, 54, 56 and 58, Koizumi is silent with regard to these limitations or only teaches some of them CD166 positive expression and CD44, CD90, CD133 negative expression.
To invalidate a patent by anticipation, a prior art reference normally needs to disclose each and every limitation of the claim.  However, a prior art reference may anticipate when the claim limitation or limitations not expressly found in that reference are nonetheless inherent in it. Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates Inherency is not necessarily coterminous with the knowledge of those of ordinary skill in the art.  Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art.  However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the 
	The public remains free to make, use, or sell prior art compositions or processes, regardless of whether or not they understand their complete makeup or the underlying scientific principles which allow them to operate. The doctrine of anticipation by inherency, among other doctrines, enforces that basic principle."  
	Thus, a reference may be anticipatory if it discloses every limitation of the claimed invention either explicitly or inherently.  A reference includes an inherent characteristic if that characteristic is the natural result flowing from the reference's explicitly explicated limitations.  
In the instant case, the reference cells are taught to be normal human endothelial cells in contrast to corneal fibroblasts and transformed cells and share the markers expression of CD166+ and CD44-, CD90-, CD133- as required by Applicant’s claims and thus demonstrates a reasonable probability that they are the same cell as claimed by Applicant baring evidence to the contrary.
Therefore the teaching of Koizumi et al anticipates Applicant’s invention as claimed.  




Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632